PER CURIAM.
This action was brought to recover $1,520 damages alleged to have been suffered by plaintiff by reason of a trespass committed upon his property by defendant. Defendant had a verdict in the court below, and plaintiff appealed from an order denying a new trial.
The only question presented is whether the court below erred in refusing to instruct the jury; as requested, that plaintiff was entitled, as a matter of law, to a verdict “for some amount.”
It may be conceded, without so deciding, that the court erred in refusing to so instruct the jury. But in view of the fact that the general verdict for defendant conclusively negatives the merits of plaintiff’s claim, so far as actual or substantial damages are concerned, we apply the rule, “De minimis non curat lex,” and affirm the. order appealed from. We will not reverse a case of this kind, where only nominal damages are involved.
Order affirmed.